IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donald Kintner and                        :
Michelle Kintner                          :
                                          :
           v.                             : No. 532 C.D. 2018
                                          :
Zoning Hearing Board of                   :
Smithfield Township and                   :
Township of Smithfield                    :
                                          :
Appeal of: Township of Smithfield         :


                                    ORDER

            NOW, March 18, 2019, having considered appellees’ application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge